

115 HJ 127 IH: Making continuing appropriations for military pay and for death gratuities and related survivor benefits for survivors of deceased military service members of the Department of Defense for fiscal year 2018, and for other purposes.
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS2d SessionH. J. RES. 127IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2018Mr. Coffman submitted the following joint resolution; which was referred to the Committee on AppropriationsJOINT RESOLUTIONMaking continuing appropriations for military pay and for death gratuities and related survivor benefits for survivors of deceased military service members of the Department of Defense for fiscal year 2018, and for other purposes. 
That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for military pay and for death gratuities and related benefits for survivors of deceased military service members of the Department of Defense for fiscal year 2018, and for other purposes, namely: 101. (a)Such amounts as may be necessary, at a rate for operations as provided for fiscal year 2017 in the Department of Defense Appropriations Act, 2017 (division C of Public Law 115–31) and under the authority and conditions provided in such Act, for Operation and Maintenance and Military Personnel accounts for continuing the following projects and activities for which appropriations, funds, or other authority were made available by the Department of Defense Appropriations Act, 2017: 
(1)The payment of a death gratuity under sections 1475–1477 and 1489 of title 10, United States Code. (2)The payment or reimbursement for funeral and burial expenses authorized under sections 1481 and 1482 of title 10, United States Code. 
(3)The payment or reimbursement of authorized funeral travel and travel related to the dignified transfer of remains and unit memorial services under section 481f of title 37, United States Code. (4)The temporary continuation of a basic allowance of housing for dependents of members dying on active duty, as authorized by section 403(l) of title 37, United States Code. 
(b)The rate for operations provided by subsection (a) for each program or activity shall be calculated to reflect the full amount of any reduction required in fiscal year 2018 pursuant to any provision of division D of the Continuing Appropriations Act, 2018 (Public Law 115–56).  102. (a)Such amounts as may be necessary for the following: 
(1)The payment of pay and allowances to members of the Armed Forces (as defined in section 101(a)(4) of title 10, United States Code), including reserve components thereof, who perform active service during the period for which funds are made available pursuant to this joint resolution under section 104. (2)The payment of pay and allowances to the civilian personnel of the Department of Defense (and the Department of Homeland Security in the case of the Coast Guard) whom the Secretary concerned determines are providing support to members of the Armed Forces described in paragraph (1). 
(3)The payment of pay and allowances to contractors of the Department of Defense (and the Department of Homeland Security in the case of the Coast Guard) whom the Secretary concerned determines are providing support to members of the Armed Forces described in paragraph (1). (b)In this section, the term Secretary concerned means—  
(1)the Secretary of Defense with respect to matters concerning the Department of Defense; and (2)the Secretary of Homeland Security with respect to matters concerning the Coast Guard. 
103.Appropriations made by sections 101 and 102 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 104.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act for fiscal year 2018, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation for any project or activity provided for in this joint resolution; (2) the enactment into law of the applicable appropriations Act for fiscal year 2018 without any provision for such project or activity; or (3) September 30, 2018. 
105.Expenditures made pursuant to this joint resolution shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 106.This joint resolution shall be implemented so that only the most limited funding action of that permitted in the joint resolution shall be taken in order to provide for continuation of projects and activities. 
This joint resolution may be cited as the Pay Our Military Continuing Appropriations Resolution, 2018. 